Citation Nr: 0003957	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  92-03 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a temporary total disability rating for a 
period of hospitalization from June 29, 1996, to July 30, 
1996.

2.  Determination of the proper initial rating for service-
connected paranoid schizophrenia, competent, currently 
assigned a 50 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and grandmother



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1992 and September 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which, 
respectively, granted service connection for major depression 
at an assigned disability rating of 10 percent and denied 
entitlement to a temporary and total disability rating for a 
period of hospitalization.  A December 1992 rating decision 
increased the evaluation for major depression to 30 percent.  
In March 1999, the RO increased the disability rating for 
what is now characterized as service-connected paranoid 
schizophrenia to 50 percent.

The Board also notes that in a June 1999 written statement, 
the veteran asserted a claim for compensation under 
38 U.S.C.A. § 1151 for the purported failure by VA to 
diagnose diabetes.  It appears that the RO is in the process 
of working on this claim, and the matter is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran's sole service-connected disability is 
paranoid schizophrenia, currently rated as 50 percent 
disabling.

3.  The veteran's service-connected disabilities did not 
necessitate hospital treatment for a continuous period in 
excess of 21-days from June 29, 1996, to July 30, 1996.

5.  The veteran's paranoid schizophrenia is manifested by 
symptoms including depressed mood, diminished interest in 
activities, decreased appetite, sleep disruption, psychomotor 
retardation, loss of energy, feelings of hopelessness, 
helplessness and low self esteem, indecisiveness, decreased 
concentration, panic attacks, auditory hallucinations, severe 
paranoid ideation, lack of ability to concentrate and focus 
attention, memory loss, poor insight and judgment, and an 
inability to establish and maintain effective work and social 
interpersonal relationships.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating for 
a period of hospitalization from June 29, 1996, to July 30, 
1996, have not been met.  38 C.F.R. § 4.29 (1999).

2.  The criteria for an evaluation of 100 percent for 
paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9203 (1996); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected paranoid 
schizophrenia is more disabling than contemplated by the 
current 50 percent disability rating.  He further contends 
that he is entitled to a temporary total disability rating 
for hospitalization at the substance abuse and treatment unit 
of the VA Medical Center in San Antonio, Texas from June 29, 
1996, to July 30, 1996.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability and a claim for temporary total 
disability for a service-connected disability both are 
sufficient to establish well-grounded claims for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board also is satisfied that the record includes all evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.

Temporary Total Disability Rating

A temporary total (100 percent) disability rating is 
warranted upon a showing that a veteran has been hospitalized 
or placed under observation at VA expense for a service-
connected condition for a period of more than 21-days.  38 
C.F.R. § 4.29(a) (1999).  This rating also is warranted when 
hospital admission is for treatment of a nonservice-connected 
disability provided that hospitalization includes more than 
21-days of treatment for a service-connected disability, in 
which case a total rating is appropriate from the first day 
of such treatment.  38 C.F.R. § 4.29(b).

The record discloses that the veteran's sole service-
connected disorder is paranoid schizophrenia.  In a November 
1997 written statement he acknowledges that he was 
hospitalized at the Audie Murphy VA medical facility in San 
Antonio, Texas, in part, for alcohol and drug abuse.  
However, he further contends that the primary reason for his 
admission was treatment for chronic paranoid schizophrenia 
for which he was evaluated and treated each day of his 
hospitalization.

The claims file includes a July 24, 1996 letter from the 
Chief of the Substance Abuse and Treatment Unit (SATU) 
stating that the veteran had been admitted on June 29, 1996 
and that he was scheduled for discharge on July 30, 1996.  
The letter states that during his hospital stay "he also 
received treatment for his schizophrenic condition."  A 
social work summary prepared during the veteran's 
hospitalization states that he sought "inpatient Substance 
Abuse Treatment Unit rehabilitation for alcohol and crack 
use."

The discharge summary from the veteran's hospitalization 
lists three admission diagnoses - alcohol and cocaine 
dependence and history of chronic paranoid schizophrenia.  
The discharge summary further states that about a week before 
admission the veteran had been discharged from a VA medical 
facility in Chicago where he underwent acute stabilization of 
exacerbation of chronic paranoid schizophrenia brought on by 
failure to take medication and by cocaine and alcohol abuse.  
A mental status examination disclosed that upon admission the 
veteran was well-groomed, calm, cooperative, made good eye 
contact, spoke spontaneously and with normal rate, volume and 
paucity and displayed a normal level of psychomotor activity, 
euthymic mood and an appropriate affect with mild decrease in 
range and intensity, clear sensorium, full orientation, good 
concentration and memory, average intelligence, fair 
judgment, good insight and normal thought processes without 
flight of ideas, looseness of associations, homicidal or 
suicidal ideations, auditory, visual or tactile 
hallucinations, tangentially, delusions or paranoia.  The 
veteran's Global Assessment of Functioning (GAF) score upon 
admission was 60.

The portion of the discharge summary describing the veteran's 
hospital course identifies alcohol and crack cocaine 
dependence as the primary problem for which he underwent 
detoxification and a 30-day inpatient rehabilitation program.  
Chronic paranoid schizophrenia, identified as the veteran's 
second problem, is described as well-controlled with 
medication.  The veteran also underwent psychological testing 
during his hospitalization and received treatment for 
hypertension and a fungal infection.  The diagnoses, GAF 
score and mental examination upon discharge were essentially 
the same as those at the time of the veteran's admission.

The hospital summary indicates that the veteran was admitted 
to the SATU after stabilization of a flare-up of his paranoid 
schizophrenia expressly to manage substance abuse that had, 
in part, brought on the episode.  An admission mental status 
examination unambiguously showed that symptoms associated 
with the veteran's paranoid schizophrenia, identified only as 
"by history" both upon admission and discharge, had abated 
sufficiently to permit him to embark upon the SATU's 
substance abuse program.  This conclusion is further 
supported by the discharge summary notation describing the 
primary course of treatment as a 30-day substance abuse 
program targeted to alcohol and drug addiction and relapse 
prevention.  The notation from a July 9, 1996, social 
worker's report also confirms this conclusion as does the 
letter from the SATU's chief clearly suggesting that whatever 
treatment the veteran received for his service-connected 
disorder was secondary to substance abuse treatment.  There 
is no competent medical evidence documenting more than 21-
days of in-patient treatment for paranoid schizophrenia.

Accordingly, the Board finds that the totality of the medical 
evidence demonstrates that the veteran was hospitalized in 
excess of 21-days because of his substance abuse and not 
because of his paranoid schizophrenia.  The record reflects 
that the veteran did not receive in excess of 21-days of in-
patient treatment for paranoid schizophrenia.  The benefit of 
the doubt doctrine is not applicable here because the 
preponderance of the evidence is against the claim.  
Therefore, the claim for a temporary total rating for the 
period of hospitalization from June 29, 1996, to July 30, 
1996, must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Rating for paranoid schizophrenia

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

Since the February 1992 grant of service connection for major 
depression, the RO has rated the veteran's psychiatric 
disability under various Diagnostic Codes (DCs) depending 
upon the characterization of the disorder.  The RO rated 
major depression as 10 percent disabling under DC 9207 in 
February 1992 and as 30 percent disabling in December 1992.  
In June 1997, the RO continued the 30 percent evaluation for 
a psychiatric condition under DC 9434 under the revised 
regulatory criteria for evaluating psychiatric disorders.  In 
May 1999 the RO assigned a 50 percent rating to paranoid 
schizophrenia, competent, also under DC 9203.

The veteran's service-connected schizophrenia is evaluated 
under Diagnostic Code 9203 at 50 percent.  Previously, that 
rating was provided when a psychotic disorder resulted in 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  A 70 percent disability rating was warranted where 
the symptoms of the service-connected psychotic disorder were 
less than that required for a 100 percent disability rating, 
such as to produce severe impairment of social and industrial 
adaptability.  Id.  A 100 percent schedular evaluation was 
warranted where the evidence showed active psychotic 
manifestations of the service-connected psychotic disorder of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  Id.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
psychiatric diseases.  This amendment to the Schedule became 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
rating decision on appeal was made, the RO considered the new 
regulations in subsequent decisions.  Some of the more recent 
rating decisions adjudicated the appropriate disability 
rating for the veteran's service-connected schizophrenia 
under the new regulations, and the November 1997 supplemental 
statement of the case provided notice to the veteran and his 
representative of the new regulations.  Therefore, the 
veteran and his representative have had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders.  The amended 
formula assesses disability according to the manifestation of 
particular symptoms, providing more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula may be more 
beneficial to a claimant if the medical evidence shows 
symptoms qualifying the claimant for a higher disability 
evaluation than that assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under the new criteria, a 50 percent disability rating is 
warranted for

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

Associated with the claims file is a substantial body of 
medical records disclosing that the veteran received frequent 
VA and private outpatient treatment and hospitalization for 
several disorders including a service-connected psychiatric 
disorder and for polysubstance dependence from June 1991 to 
January 1999.

Although the RO has recharacterized the veteran's service-
connected psychiatric disorder several times over the past 
ten years, soon after his discharge from service, VA doctors 
diagnosed him with the same mental disorder for which he is 
currently diagnosed and he has essentially been rated for a 
psychosis over the years.  VA medical records disclose that 
the veteran was hospitalized in June 1991 for auditory 
hallucinations and paranoia and he was diagnosed with 
paranoid schizophrenia in September 1991.  An October 1991 
psychiatric examination noted that the veteran had lost his 
Post Office job because of his nervousness, inability to 
concentrate and strange behavior.  In November 1991 the 
Social Security Administration (SSA) notified the veteran 
that he was eligible to receive monthly payments for an 
unidentified disability.  Payments were to be made through 
the veteran's grandmother.  In consideration of the foregoing 
the Board finds that the veteran's service-connected disorder 
is properly evaluated under DC 9203.

During his July 1992 RO hearing the veteran testified that he 
had auditory hallucinations if he did not take his 
medication.  He also stated that he lived alone, that he was 
often depressed and afraid to go where there were people and 
that he could not concentrate very well.  He reported seeking 
VA outpatient treatment for his psychiatric disorder.  He 
said he had been taking some college classes but had to stop 
them when his psychiatric symptoms flared-up.  The veteran 
also testified that his disability SSA payments were based 
upon the VA diagnosis for paranoid schizophrenia.  The 
veteran's grandmother testified that the SSA payments were 
made to her on the veteran's behalf because the veteran was 
unable to manage his own affairs, including his money.  The 
grandmother also confirmed that the veteran's fear of others, 
lack of concentration and auditory hallucinations cost him 
his Post Office job.  She described him as frequently 
unmanageable and in need of her assistance for many of the 
routine details of his daily life.

An August 1992 psychiatric evaluation notes that the veteran 
had auditory hallucinations if he did not take his medication 
and that he was bothered by feelings of inferiority, guilt 
and unnecessary suspicion of people.  He also had 
difficulties with depression, concentration, increased 
libido, uneven appetite and handling money.  Otherwise, he 
was pleasant, neatly dressed with an appropriate affect and 
full orientation and without visual hallucinations.  He 
reported no difficulty sleeping.

During his September 1993 RO hearing the veteran testified 
that he remained unemployed and that he was beginning to have 
trouble at school because of his inability to concentrate.  
He also reported fear that some of his classmates watched or 
thought about him, thereby causing auditory hallucinations.  
He claimed no close friends, that he continued to go for 
outpatient VA treatment and that he continued to take 
medication for his psychiatric disability.  The veteran's 
grandmother reported that the veteran often was confused, had 
an alcohol problem for which he attended Alcoholics Anonymous 
meetings and that he could not handle money or take care of 
his ordinary daily needs.  The veteran's mother testified 
that she did not think the veteran's condition was improving.

Medical records disclose that the veteran underwent 
substantial VA and private medical treatment and 
hospitalization for schizophrenia and for drug and alcohol 
abuse from August 1991 to March 1995.  Treatment included VA 
hospitalization for alcohol, cocaine and nicotine dependence 
and paranoid schizophrenia in October and November 1994 and 
May and June 1995, and private hospitalization for paranoid 
schizophrenia, depression psychosis and substance dependence 
in December 1994 and March 1995.

In May, June and July 1996 the veteran underwent the drug and 
alcohol detoxification and rehabilitation hospitalization in 
Chicago and Texas described in greater detail in the first 
part of this decision.

In May 1997 the veteran again underwent VA hospitalization 
for schizoaffective disorder and for polysubstance 
dependence.  A mental examination upon admission disclosed 
paranoid ideation and depression and the veteran reported 
command auditory hallucinations and suicidal ideation.  The 
veteran was alert and fully oriented, cooperative, well-
groomed with normal speech and motor activity and with no 
cognitive deficits.  His GAF score was 35 to 40.  He was 
unemployed.  The veteran checked himself out of the hospital 
against doctor's advice.  His prognosis was poor.

A VA physician who examined the veteran in October 1997 noted 
that the veteran had a history of six to seven years of 
psychiatric treatment with seven VA hospital admissions, 
continuing VA outpatient psychiatric treatment and an 
inability "to work in any gainful employment."  Objective 
findings included tangential thought processes, suspicious 
tendencies, paranoid delusions visual and auditory 
hallucinations, short attention span, blunted affect and 
anxious and depressed mood.  The examiner also noted that the 
veteran dressed appropriately and was capable of taking care 
of personal hygiene, spoke coherently, was without suicidal 
or homicidal thoughts and had good long-term memory.  He was 
diagnosed with chronic paranoid schizophrenia and his GAF 
score was 40.

In November 1997 the veteran checked himself into a VA 
hospital complaining of paranoia and suicidal ideation.  He 
was diagnosed with substance induced psychosis, mood disorder 
and polysubstance dependence, possible schizoaffective 
disorder and a history of schizophrenia.  After two days of 
treatment he discharged himself when he felt better.  His GAF 
score was 40 at admission and 65 to 70 at discharge.

VA medical records show that the veteran continued to receive 
VA outpatient treatment and hospitalization for substance 
abuse and paranoid schizophrenia from March to July 1998.  
Upon an April 1998 hospital admission he was also diagnosed 
with HIV and AIDS and his GAF score was 45.  A July 1998 note 
from one of the veteran's VA psychiatrists indicated that the 
veteran's substance abuse and paranoid schizophrenia 
symptomatology overlapped.  During the time the psychiatrist 
provided treatment the veteran had abused drugs and alcohol 
only intermittently.  The psychiatrist listed the veteran's 
paranoid schizophrenia symptoms as including depressed mood, 
diminished interest in activities, decreased appetite, sleep 
disruption, psychomotor retardation, loss of energy, feelings 
of hopelessness, helplessness and low self esteem, 
indecisiveness and decreased concentration.

A VA psychiatrist who examined the veteran in September 1998 
noted the veteran's report of continued unemployment because 
of disorganized thoughts and suspicion of others.  The 
examiner found the veteran's appearance, disposition, motor 
functions, mood, affect, sensorium, speech, orientation, 
judgment, and abstract thinking to have been normal.  Other 
objective findings included persistent delusions and auditory 
hallucinations, short term memory loss, depression and sleep 
impairment.  The psychiatrist also commented that the 
veteran's symptomatology was probably aggravated by substance 
abuse but that "[s]ymptomatology associated with substance 
abuse is not prominent."  The examiner further opined that 
the "sleep disorder seems clearly related to disorder in his 
thinking and perception consistent with nontoxic etiology."  
The GAF score was 48 to 52.  A contemporaneous social survey 
disclosed that the veteran had a young son in Texas to whom 
he wrote occasionally, that he recently had dropped out of 
school because he couldn't keep up with classwork and that he 
lived off SSA disability and VA payments.

During his February 1999 RO hearing the veteran testified 
that he continued to hear voices and to experience sleep 
disturbance, racing thoughts and an inability to concentrate.  
He stated that he left school because of his inability to 
concentrate and because he felt people were after him.  He 
also acknowledged his drug and alcohol abuse problem.  The 
veteran's grandmother testified that he remained unable to 
face crowds or to handle his own financial and other affairs 
without help and that his schizophrenia was unchanged from 
the time it was first diagnosed.

The veteran underwent private hospitalization for 
schizoaffective disorder and alcohol and cocaine dependence 
in January 1999, after which his attending psychiatrist 
provided a February 1999 letter pertaining to the veteran's 
schizophrenia, stating:

[The veteran's] symptoms have included 
panic attacks, auditory hallucinations, 
and severe paranoid ideation.  At 
frequent and various times his symptoms 
have affected his sleep pattern, ability 
to concentrate and focus his attention, 
his memory, his insight into his illness, 
and his judgment.  Probably most 
markedly, [the veteran's] symptoms have 
greatly disturbed his ability to 
establish and maintain effective work and 
social interpersonal relationships.  
Because of his illness, [the veteran] is 
frequently depressed and moody, and at 
times has had some suicidal ideation.  
[The veteran] has been hospitalized 
psychiatrically four times within the 
past year.  His GAF scores are 35/30-25.

During his February 1999 RO hearing the veteran reiterated 
the testimony he had provided at prior hearings, stating that 
his service-connected disorder left him unable to work or to 
establish normal interpersonal relationships.  The veteran's 
grandmother also recapitulated her testimony from prior 
hearings.

The Board acknowledges the overlapping symptomatology 
attributable to the veteran's service-connected paranoid 
schizophrenia and nonservice-connected substance abuse 
disorders.  Nevertheless, the Board finds that the medical 
evidence distinguishes the symptomatology sufficiently to 
rate the service-connected disorder by itself.  For example, 
in July 1998 one of the veteran's VA psychiatrists noted that 
although his substance abuse was intermittent he showed 
consistent symptomatology of paranoid schizophrenia.  In 
addition, the VA psychiatrist who examined the veteran in 
September 1998 found substantial symptomatology of paranoid 
schizophrenia but expressly noted that the veteran did not 
display prominent substance abuse symptomatology.  Finally, 
the private psychiatrist who provided a litany of psychiatric 
symptomatology in the January 1999 letter associated such 
symptomatology with the veteran's service-connected paranoid 
schizophrenia.

The Board, therefore, is of the opinion that the veteran 
manifests symptoms appropriate to an evaluation of 100 
percent for paranoid schizophrenia under both the old and the 
revised rating criteria.  The record provides ample evidence 
of the veteran's occupational and social impairment, his 
chronically depressed mood and extreme difficulty in 
maintaining employment and in establishing and maintaining 
relationships as a result of his paranoid schizophrenia.  
Also well-documented is the veteran's impaired thought 
processes, hallucinations and memory loss.  Furthermore, GAF 
scores consistently in the 30s indicate major or serious 
dysfunction.  See DSM-IV adopted by the VA at 38 C.F.R. §§ 
4.125 and 4.126.  The Board also notes the effect of the 
veteran's service-connected paranoid schizophrenia on his 
inability to retain and maintain employment and to continue 
his education.  In consideration of the foregoing, the Board 
finds that the evidence shows that the severity of 
symptomatology associated with the veteran's paranoid 
schizophrenia constitutes total social and industrial 
inadaptibility and impairment which warrants a 100 percent 
schedular rating.  See 38 C.F.R. § 4.7.


ORDER

The claim for a temporary total disability rating for a 
period of hospitalization from June 29, 1996, to July 30, 
1996, is denied.

A 100 percent rating for paranoid schizophrenia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

